SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of April, 2011 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A 1 GAFISA S.A. Corporate Taxpayers’ ID (CNPJ/MF) No. 01.545.826/0001-07 NIRE 35.300.147.952 Publicly-Held Company MINUTES OF THE ANNUAL GENERAL SHAREHOLDERS’ MEETING HELD ON APRIL 29, 2011 1. Date, Time and Place : On April 29, 2011, at 10:00 a.m., at the Company’s headquarters, located in the city of São Paulo, State of São Paulo, at Avenida das Nações Unidas, 8,501, 19 th floor. 2. Call Notice : The call notice was published in the “Diário Oficial do Estado de São Paulo”, on March 29, 30 and 31, 2011, pages 245, 30 and 183, respectively, and in the “O Estado de São Paulo” newspaper, on March 29, 30 and 31, 2011, pages B12, B13 and B6, respectively . 3. Attendance : Shareholders representing more than 66.57 % of the Company’s total and voting capital, as per the signatures in the Shareholders’ Attendance Book. Also present Mr. Alceu Duilio Calciolari, Chief Executive Officer and Chief Financial and Investor Relations Officer, Mr. Adriano Rudek de Moura, member of Company’s Fiscal Council, and Mr. Daniel Gomes Maranhão Junior, bearer of the Brazilian Identity Card (RG) 12.663.095, issued by SSP/SP, enrolled with CPF/MF under No. 070.962.868-45 and enrolled with the CRC/SP under No.1SP215.865/O-5, representing the Company’s independent auditors, Ernst & Young Terco Auditores Independentes – S.S. 4. Presiding Board : Alceu Duilio Calciolari, Chairman; Renata de Carvalho Fidale, Secretary. 5. Agenda : (i) to receive the accounts drawn up by the Company’s officers, examine, discuss and vote on the financial statements concerning the fiscal year ended December 31 st , 2010; (ii) to decide on the destination of the net profits of the fiscal year ended December 31 st , 2010, and on the payment of dividends in the amount of R$98,811,840.46; (iii) to elect three new members to occupy vacant seats on the Board of Directors of the Company, in addition to the ones that are currently elected; (iv) t o ratify the amount of the global remuneration paid to the Company’s administrators in 2010 and to establish the amount of the global remuneration to be paid to the Company’s administrators in 2011; (v) to install and elect the members of the Company’s Fiscal Council due to the expiration of their terms of office; and (vi) to establish the amount of the global remuneration to be paid to the members of Company’s Fiscal Council in 2011. 6. Resolutions : By shareholders present at the meeting, with the abstention of those legally impeded and with abstention and divergent votes casted in each case, the following resolutions have been taken: 6.1. To record that the Minutes related to these Meetings will be drawn-up in summary form and published without the signatures of the shareholders, as permitted by paragraphs 1 and 2 of Article 130 of Law No. 6,404/76. 2 6.2. To approve, after being examined and discussed, by majority vote and with no restrictions, the accounts drawn up by the Company’s management and the Company’s financial statements concerning the fiscal year ended December 31st, 2010, which, together with the Explanatory Notes and the Independent Auditors Opinion, were published, in full, in the “Diário Oficial do Estado de São Paulo – Caderno Empresarial 02”, on March 29, 2011, pages 180 to 188, and in the newspaper “O Estado de São Paulo”, on March 29, 2011, pages B19 to B26, the legal term thereby having been complied with. 6.3. To approve, by majority vote and with no restrictions, the proposal to allocate the net profits concerning the fiscal year ended December 31st, 2010, in the total amount of R$416,049,854.55, as follows: (a) R$20,802,492.73 for the legal reserve; (b) R$98,811,840.46 for payment of the mandatory dividend, corresponding to R$0.2291 per share, treasury shares excluded; and (c) the remaining amount of R$296,435,521.37 for the statutory reserve set forth in Article 40, paragraph 2, item (c) of Company’s bylaws. 6.4. To determine, by majority vote, the payment of the mandatory dividend herein declared, with no monetary adjustments, on a date to be established by the Company’s Board of Directors, within the fiscal year of 2011, based on the shareholding position of (i) 04.29.2011 (after floor is closed), for shareholders holding shares traded on BM&FBovespa
